REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Reissue Application 16/360,717 (“the ‘717 application”) for U.S. Patent No. 9,600,674 (“the ‘408 Patent”).
This is a Non-Final Office Action in response to Applicant’s filing on March 21, 2019.
	Claims 1-15 are original.  Claims 16-33 are newly added.  Claims 1-33 are pending.

Reason for Reissue
	This is a broadening reissue based on the Reissue Declaration by Inventor (“Reissue Dec”) filed February 18, 2021, which says,
“The patentee claimed less than it had the right to claim in the patent.
See Original Claim 1, which is broadened by removal of ‘registering at least one of a first party and a second party’ and ‘designating a common location event mutually upon between the frat and second parties.’”






Question of Assignee
	The application is silent as to the existence of an assignee.  Accordingly, the following issues are noted and require a response from the applicant.
Consent of Assignee	
Per MPEP 1410.02 (I), 
“A reissue application, whether filed before, on, or after September 16, 2012, must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. In addition, all assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of 37 CFR 3.73.
Where no assignee exists, applicant should affirmatively state that fact. This can be done by simply checking the "NO" box of item 8 of Form PTO/AIA /50 (for applications filed on or after September 16, 2012) or item 7 of Form PTO/SB/50 (for applications filed before September 16, 2012), which form may be signed by the inventors, or by a registered practitioner). If the file record is silent as to the existence of an assignee, it will be presumed that an assignee does exist. This presumption should be set forth by the examiner in the first Office action alerting applicant to the requirement. It should be noted that the mere filing of a written assertion of small entity status (see MPEP § 509.03) or a certification of micro entity status (see MPEP § 509.04) in no way relieves applicant of the requirement to affirmatively state that no assignee exists.”
	The ‘717 application is silent as to the existence of an assignee.  Consequently, per above, Examiner presumes an assignee does exist.  As such, Applicant is required to provide either a Consent of Assignee or Form PTO/AIA /50 with the "NO" box of item 8 checked if no assignee exists.  Applicant can also file FORM PTO/AIA /53 with box “2” checked indicating no assignment.  Note, “[t]he consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. For applications filed before September 16, 2012, the consent must be signed by the assignee. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. For a discussion of parties authorized to act on behalf of the assignee, see MPEP § 325 (for applications filed on or after September 16, 2012) and MPEP § 324 (for applications filed before September 16, 2012).”  See MPEP 1410.02 (I).
37 CFR 3.73 statement
	Additionally, in accordance with 37 CFR 3.73, the assignee that consents to the filing of the reissue application (as discussed above) must also establish that it is the assignee, i.e., the owner, of the patent.  Therefore, a paper establishing the ownership of the assignee should be submitted at the time of filing the reissue application, in order to support the consent of the assignee.  See MPEP 1410.02(II).
Applicant Disclosure Statement (ADS)
	When an assignee exists, the ADS must identify the assignee as the applicant.  See MPEP 1410.01(I).
applicant must affirmatively state that fact (via one of the forms above) and is not required to file a consent of assignee, 37 CFR 3.73 statement and a corrected ADS.

Claim Objections
Claims 16-33 are objected to for failing to comply with 37 CFR 1.173.  
Pursuant to 37 CFR 1.173(d), matter to be omitted by reissue must be enclosed in brackets and matter to be added by reissue must be underlined.  Furthermore, 37 CFR 1.173(g) says all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.  As such, since claims 16-33 are matter being added relative to the patent, they should be underlined.  
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.

Election/Restriction
	37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention which is separate and distinct from the invention(s) defined by the original patent claims.  If restriction is required, the subject matter of the original patent claims will be held to be constructively elected unless a disclaimer of all the patent claims is filed in the reissue application, 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-15, drawn to sharing information between two wireless communication devices of two parties, classified in H04L 51/20.
II.  Claims 16-33, drawn to registering a user interest, classified in G06Q 30/0201.
	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as for use in online voting or surveying, whereas subcombination I does not have this utility.  Subcombination I has separate utility such as contact management, which is not done in subcombination II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for reasons given above and there would be a serious search and/or examination burden if restriction were not required.  The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries).  
	In Reissue, the original patent claims will be held to be constructively elected.  Claims drawn to the original patented invention will continue to be examined and the non-elected claims to any added inventions will be held in abeyance in a withdrawn status.  The non-elected claims will only be examined if filed in a divisional reissue application.  See 37 CFR 1.176 and MPEP 1450.  
Accordingly, claims 16-33 are withdrawn from consideration as being directed to a non-elected invention and withdrawn from consideration.  

Claim Rejections - 35 U.S.C. 251
	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The error relied upon in the Reissue Dec is not a valid error since claims 16-33 have been withdrawn from consideration based on the restriction requirement discussed above and claims 1-15 contain the language that the error statement is claiming to remove.

Examiner further notes a typo in the error statement.  It appears “agreed” is missing between “mutually” and “upon.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system being configured to implement a method…” in claims 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 7-10, and 13-15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Pat. No. 6,930,601 to Amram et al. (“Amram”).

registering at least one of a first party and a second party, each having a corresponding wireless communication device, with a network service provided by an application server, in association with the corresponding wireless communication device of the party being registered (Users are registered by having their digital data associated with identity codes and portable devices in a digital data exchange system; 3:29-43 and 48-52, “The identity codes present in each portable device for exchanging when people meet correspond to respective clearly-identified digital data items belonging to the bearer of the portable device and intended for communication to third parties.”  Fig. 1);
designating a common location event mutually agreed upon between the first and
second parties in response to the corresponding wireless communication devices of the first and second parties being mutually operated within a predetermined limited timeframe at a common location to perform at least one of (3:29-43, “Thus, in the invention, a digital data exchange system is set up in which each person called on to send information (that is available in digital form) to another person on the premises of a given event or occasion (show, fair, conference, forum, festival, workshop, etc.) is provided with an independently powered portable device 10 (e.g. powered by optionally rechargeable batteries) having the dimensions of a business card or a credit card and including at least memory means suitable for storing a plurality of exchangeable identity 
recording data pertaining to at least one of sound, light, atmosphere, and radiation present at the common location, processing an encoded signal that includes at least one of GPS, QR-code, speech, and lettering data received at the common location, and receiving common user-input data on each of the corresponding wireless communication devices of the first and second parties (5:44-52, “When two attendees meet, and seek to exchange information, this is done in a subsequent step 58 by putting their two portable devices in communication with each other, their respective communications means then exchanging their identity codes which are stored in their memory means. This step is repeated for following exchanges with other attendees and remains possible so long as the memory means of the portable device are not saturated (memory full).” Fig. 3); 
in response to a confirmation of the common location event designated between the first and second parties, enabling the first and second parties to perform a one-to-one exchange of transaction information between the corresponding wireless communication devices of the first and second parties (5:44-52; Fig. 3); and
enabling at least one of the first party and the second party to have access to information maintained in one or more databases in association with the network service based on the transaction information exchanged between the corresponding wireless communication devices of the first and second parties (5:65-6:7, “Once these codes have been stored, the digital data associated with the codes becomes accessible 

Independent claims 7, 10, 14, and 15 recite substantially similar subject matter to that of independent claim 1.  Therefore, claims 7, 10, 14, and 15 are rejected for the same reasons as claim 1.

As per claim 2, Amram discloses the method of claim 1, wherein at least one of the first party and the second party is stationary and uploads at least one unique location event identification in common with the other party to the network service (4:38-41, “Each company present at the show thus possesses a different identity code which is allocated to that company specifically for the duration of the show, and the same applies to each visitor looking for employment.”  Figs. 2A-2C).

As per claim 8, Amram discloses the computer system of claim 7, wherein respective account data and profile data of the plurality of users are stored in at least one database accessible over the Internet (Figs. 2A-2C).



As per claim 13, Amram discloses the wireless communication device of claim 10, wherein the wireless communication device is integrated into a smart card (3:29-41, “Thus, in the invention, a digital data exchange system is set up in which each person called on to send information (that is available in digital form) to another person on the premises of a given event or occasion (show, fair, conference, forum, festival, workshop, etc.) is provided with an independently powered portable device 10 (e.g. powered by optionally rechargeable batteries) having the dimensions of a business card or a credit card and including at least memory means suitable for storing a plurality of exchangeable identity codes and communication means of some kind enabling one or more of the identity codes to be transferred to a portable device of another person when these two people are in each other's presence.”  Figs. 5A-5C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,930,601 to Amram et al. (“Amram”) and U.S. Pub. No. 2006/0236105 to Brok et al. (“Brok”).

As per claim 3, Amram discloses the method of claim 1, further comprising uploading an electronic ID, to a data server computer system, wherein said computer system allows at least one of the first party and the second party to receive a virtual profile of the other party, wherein said computer system is configured to limit access by a third party to the information within the virtual profile (3:48-52, “The identity codes present in each portable device for exchanging when people meet correspond to 
Amram does not expressly disclose wherein said computer system authenticates said electronic ID.  Brok discloses this in ¶¶38-40, where users are authenticated within a client-server based communication system.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Amram to include authenticating electronic IDs as doing so provides assurance to users that only verified participants are using the service.

As per claim 4, Amram discloses the method of claim 3, wherein the virtual profile is granulated (4:31-41, “The information available from the company offering service is shown in FIG. 2B. In general, it comprises data 24 in the form of a company brochure describing the company and the various positions available and the people to be contacted. It also has a unique identity code 26 (e.g. 016) which is 'stored in each of the portable devices of the people representing the company on a stand or any other 

As per claim 5, Amram discloses the method of claim 3, wherein the virtual profile includes information in text, audio, video, images, blogs, website links, schedules, friends, activities, social affiliations, feeds, product description, brochures, coupons, incentive programs, medical records, receipts, purchase history, loyalty points, or items or services for discounted sale (3:5-18; Figs. 2A-2C).

As per claim 6, Amram discloses the method of claim 3, wherein the information within the virtual profile includes an access to another communication channel that is public or private (4:31-41, “The information available from the company offering service is shown in FIG. 2B. In general, it comprises data 24 in the form of a company brochure describing the company and the various positions available and the people to be contacted. It also has a unique identity code 26 (e.g. 016) which is 'stored in each of the portable devices of the people representing the company on a stand or any other defined site at the show. Each company present at the show thus possesses a different identity code which is allocated to that company specifically for the duration of the show, and the same applies to each visitor looking for employment.”).

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘674 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. Michelle Tarae/
Primary Examiner, Art Unit 3992


Conferees:


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992